Citation Nr: 1230929	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than September 29, 2009, for the grant of service connection for a psychiatric disorder, to include recurrent major depressive disorder with post-traumatic headaches.

2.  Entitlement to an effective date earlier than May 22, 2002, for the grant of a 50 percent disability rating for headaches due to head trauma.

3.  Entitlement to an effective date earlier than September 29, 2009, for the grant of a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 

4.  Entitlement to an initial disability rating higher than 50 percent for a psychiatric disorder, to include recurrent major depressive disorder associated with headaches due to head trauma, effective September 29, 2009.

5.  Entitlement to a rating higher than 50 percent for headaches due to head trauma. 



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his caretaker


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to January 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2004 and October 2010, by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that denied the benefits sought on appeal.  

The June 2004 rating decision on appeal denied an evaluation in excess of 10 percent for headaches and denied entitlement to a TDIU.  In an April 2007 decision, the Board denied an evaluation in excess of 10 percent for headaches and denied TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in June 2008 asking the Court to vacate the Board's decision and remand the claims to the Board.  By order dated in June 2008, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  In January 2009, the Board remanded the claims for additional development consistent with the Joint Motion.  Following further development, the issue has been returned to the Board for further consideration.  

During the pendency of this appeal, by a rating decision in October 2010, the RO increased the Veteran's disability rating for headaches to 50 percent, effective May 22, 2002, the date of claim.  The RO also granted service connection for a psychiatric with an evaluation of 50 percent effective September 29, 2009, and TDIU was also granted effective September 29, 2009.  The Veteran disagreed with the ratings assigned, as well as the effective dates of the ratings.  

The Veteran's most recent motion for a time extension was granted for 60 days beginning March 23, 2012.  Since the extension period has lapsed, the Board will proceed to review the claims.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.  

The claim for entitlement to an effective date earlier than September 29, 2009, for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On August 7, 2003 the Board denied the Veteran's claim for a functional acquired psychiatric disorder and that decision became final.  After the August 7, 2003 Board decision, a claim for service connection received on August 26, 2003, was the earliest communication that may be reasonably construed as seeking to reopen a claim for service connection for a psychiatric disorder associated with headaches due to head trauma.

2.  The criteria for a 50 percent rating for headaches due to head trauma were not factually ascertainable prior to the receipt of the claim on May 22, 2002.

3.  Effective September 29, 2009, the Veteran's psychiatric disorder, to include recurrent major depressive disorder associated with headaches due to head trauma, has been shown to be productive of occupational and social impairment, with deficiencies in most areas, such as work and family relations.

4.  For the entire period under appeal, the Veteran's headaches disability has been manifested by very frequent, prostrating and prolonged attacks that are productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  An effective date of August 26, 2003, for the award of service connection and compensation for a psychiatric disorder, is warranted.  38 U.S.C.A. §§ 5108, 5110, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.400 (2011). 

2.  The criteria for an effective date earlier than May 22, 2002, for the assignment of a 50 percent rating for headaches due to head trauma, are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400(o)(2); 4.124a, 4.130, Diagnostic Codes 8045-8100 (2008, 2011).

3.  Effective September 29, 2009, the criteria for a 70 percent rating, but not higher, for the Veteran's service-connected psychiatric disorder, to include recurrent major depressive disorder associated with headaches due to head trauma, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9434 (2011).

4.  The criteria for an evaluation in excess of 50 percent for headaches due to head trauma have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.124a, 4.130, Diagnostic Codes 8100, 8045, 9304 (2008, 2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2002, September 2003, and May 2009.  As to the effective date issues, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's notice obligations do not apply to claims that could not be substantiated through notice and assistance).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided and the record does not otherwise show such prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  Records from the Social Security Administration were associated with the claims file.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA obtained examinations addressing the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual and Procedural Background

By way of background, in a November 1983 rating decision, the RO denied service connection for residuals of a laceration to the head and headaches post-auto accident.  The Veteran appealed that decision, and in October 1984 the Board denied the Veteran's claims.  The Veteran was granted entitlement to service connection for headaches by rating decision dated May 3, 2000, and assigned a 10 percent rating under Diagnostic Codes 9304-8045.  The Veteran did not appeal that decision.  In May 2002 the Veteran submitted the current claim for an increased rating for his headaches disability.  

The Veteran filed a claim for service connection for a psychiatric disorder in August 1998.  In a rating decision in May 1999, the RO denied the Veteran's claim for anxiety disorder and the Veteran appealed that decision.  The claim was appealed to the Board.  

The Veteran underwent a VA neurological examination in October 2002.  The Veteran described headaches that developed in the area behind the eyes, bilaterally, and would spread into the temples and the occipital, bilaterally.  The Veteran indicated that the headaches were associated with nausea and photophobia.  He denied vomiting.  The Veteran reported increased frequency in the severity of his headaches.  The headaches occurred approximately 5 days a week and lasted 5 to 7 hours.  The pain was described as excruciating and rated it as 10/10.  The headaches were aggravated by stress and nervousness and were alleviated with prescription medication and sleep in a dark quiet area.  Upon awakening, he stated that he would feel drained.  During flare-ups, the Veteran reported being unable to drive, or perform any activities because flare-ups were characterized by weakness and functional loss, as the headaches were prostrating in nature.  The examiner diagnosed migraine headaches.     

On VA neurological examination in January 2003, the Veteran complained of bifrontal and bitemporal headaches, occurring 6 days a week.  The headaches were associated with nausea and neck stiffness.  He treated the headaches with medication that was also used in connection with treatment for arthralgias.  The Veteran reported working in construction until 1996, when he moved and was unable to find work in the new geographical location.  On mental status examination, the Veteran was alert and speech was fluent.  He was oriented in all spheres.  There was no dysarthia or aphasia.  The examiner noted that the Veteran experienced a subarachnoid hemorrhage in 1980 as a result of a right internal carotid artery aneurysm rupture.  The examiner stated that it was very unlikely that the head trauma sustained in service related in any way to the cerebral aneurysm, or its rupture in 1980.  The examiner also found that the Veteran's visual field deficit related to the cerebral ischemia the Veteran sustained with vasospasm in association with the subarachnoid hemorrhage did not relate to any previous trauma.  Seizures also reported by the Veteran, were attributed to the subrachnoid resulting from the anurysmal rupture.  

In support of his claim, the Veteran submitted a July 2003 letter from a VA physician, who noted that the Veteran suffered from chronic headaches which had worsened in severity over the previous year such that symptoms had become severe despite treatment with Oxycodone.  The physician went on to say that the Veteran had multiple medical problems as well and that the Veteran's headaches were now of such degree that the Veteran was frequently unable to do normal daily activities.  The physician also stated that the Veteran was not able to pursue gainful employment at that time. 

In an unappelaed decision issued on August 7, 2003, the Board denied the Veteran's claim for service connection for a cerebral aneurysm and denied his claim for service connection for a functional acquired psychiatric disorder other than residuals of a cerebral aneurysm. 

In a statement received by VA on August 26, 2003, the Veteran asserted that his psychiatric symptoms, to include anger outbursts, and associated headaches, resulted in social and industrial impairment, and requested consideration of the effects of his disability in connection with his appeal.  Attached to this correspondence was a July 2003 medical statement from the Veteran's treating physician who indicated that the Veteran's headaches were severe, and along with other medical problems, prevented the Veteran from pursuing gainful employment or engaging in normal activities.  

A VA mental health treatment note in September 2003, shows that the Veteran complained that his nerves caused his migraine headaches.  The Veteran reported being self employed in logging and firewood until July of that year.  

At a May 2004 VA neurological examination the Veteran asserted that his headaches had gradually gotten worse over the years.  The Veteran described headaches all over his head, which felt like his forehead was being crushed.  The Veteran reported approximately four headaches a week.  He said that when he got them he just had to put a pillow over his head as there was nothing he could do.  He asserted that sometimes his headaches affected his vision, causing it to be blurry.  He denied any specific aura.  The Veteran was well oriented and he was able to converse intelligently.  Cranial nerves were normal other than for a slight loss of vision in the left upper quadrant visual field.  Motor testing revealed no abnormalities.  The examiner opined that the Veteran's aneurysm was independent of the mishaps that the Veteran had in the military that led to his service-connected headaches. 

At a December 2006 personal hearing, the Veteran attributed his headaches to two incidents in service.  The first incident was when he was in basic training.  The Veteran reported that he slipped, fell, split his head open, and passed out.  The Veteran related that the second incident occurred when he was stationed at Dover  Air Force Base in Delaware.  The Veteran asserted that he was in a car accident and his head went through the car window.  The Veteran reported that he was taking Oxycontin and Percocet for treatment of his headaches. 

On VA examination in September 2009, the Veteran complained of throbbing headaches starting periorbitally and radiating to the occipital area.  He described the condition as progressively worse.  The headaches occurred up to 4 times a week, and lasted for 2-6 hours.  He endorsed nausea, vomiting, photophobia, phonophobia, blurred vision, and black spots.  He rated the pain as 8/10.  Most attacks were prostrating.  He was being treated with Depakote.  Response to treatment was poor to none.  The symptoms were relieved by lying down with a light pillow over the head in a cold room with reduced sounds.  The Veteran stated that this condition prevented shopping and had affected his ability to drive.  The examiner noted two incidents of head trauma during service, and opined that it was at least as likely as not that any migraines were related to the service connected headaches.  The examiner explained that the Veteran's prostrating headaches were consistent post-traumatic migraines as due to in-service trauma.  The examiner noted that the Veteran was living with a friend and been living with friends for about 2 years usually, as he outlived his welcome due to behaviors associated with headaches which caused him to lose control and become destructive of property.  The Veteran reported that his wife had thrown him out of the home claiming to be fearful of him.  He denied a relationship with his 2 daughters.  The Veteran reported psychiatric treatment for depression and anxiety with medication.  The examiner further noted that due to the Veteran's psychological response to headaches, which he developed as an inappropriate means of coping with the condition, it was apparent that he would not be able to retain gainful employment.  

The Veteran was then referred for a psychiatric examination to determine whether a mental health diagnosis was appropriate and if so, whether or not it was related to the service connected headaches.  On VA examination in March 2010, the Veteran reported smashing and throwing objects when he got a headache.  He related a history of two failed marriages and poor relationships with his children as a result of his behavior due to his headaches.  The Veteran denied having any contact with his ex-wives other than through lawyers.  The Veteran stated that other people avoided him and he had very few friends.  While his violent behavior was primarily directed at objects, he had been in a few physical fights, most recently 2 years earlier.  Additionally, his sister, with whom he had apparently been living at the time, had told him 2 months earlier to leave her house when he put a fist through the door.  Accordingly, he had to go into subsidized housing.  The Veteran also reported a citation for driving erratically.  He denied using alcohol for 2 years.  The Veteran avoided other people and would only go shopping with a friend.  He denied treatment with group therapy or counseling.  He denied panic attacks, obsessive behavior, or suicidal or homicidal ideation.  The Veteran experienced sleep impairment as he was often awakened by headaches at the night. 

The examiner described the Veteran as clean and casually dressed.  On mental status examination, his speech was slow but unremarkable, and his attitude was cooperative and affect was normal.  The Veteran's mood appeared to be good.  Short term memory was mildly impaired.  Long term memory was normal.  He was oriented to person, time and place.  There were no delusions and the Veteran appeared to understand the outcome of his behavior.  There was evidence of inappropriate behavior with multiple episodes of property damage, and therefore the extent of impulse control was found to be poor.  This condition affected the Veteran's ability to drive, as he described episodes of road rage during headaches.  The Veteran was diagnosed with major depressive disorder, recurrent, and post-traumatic headaches.  He was assigned a Global Assessment of Functioning (GAF) score of 45.  The examiner noted that the Veteran had been unemployable for several years following a stroke and aneurysm.  However, the examiner determined that based on the Veteran's mental health symptoms alone the Veteran would probably be unemployable due to poor social adjustment and repeated serious instances of inability to comport according to generally accepted social norms.  The examiner opined that, although there could be several explanations for the Veteran's situation, it was at least as likely as not that the Veteran's behavioral difficulties were at least, in part, a consequence of the 2 head injuries during service.  In this regard, the examiner noted that while there was some evidence that the Veteran had some behavioral difficulties prior to the head injuries, that history was minor and it was therefore more appropriate to attribute the Veteran's behavioral issues to his depression and head injuries, as opposed to a personality disorder.

By a rating decision in October 2010, the RO increased the Veteran's disability rating for headaches to 50 percent under Diagnostic Code 8100, effective May 22, 2002, the date of claim.  The RO also granted service connection for a psychiatric with an evaluation of 50 percent effective September 29, 2009, and TDIU was also granted effective September 29, 2009.  The Veteran disagreed with the ratings assigned, as well as the effective dates of the ratings.  

Earlier effective date for the grant of service connection of a psychiatric disorder

The Veteran contends that his award of service connection for a psychiatric disorder, to include recurrent major depressive disorder with post-traumatic headaches, should be made effective prior to September 29, 2009. 

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q), (r) (2011). 

Under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2011); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).  A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a) (2011).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2011). 

Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2) (2011).  However, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit.  While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran.  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

Service connection for a psychiatric disorder, to include anxiety, was originally denied in a May 1999 rating action.  The claim was appealed and in an August 7, 2003 decision, the Board denied the Veteran's claim for service connection for a functional acquired psychiatric disorder other than residuals of a cerebral aneurysm.  The Board found that the Veteran had a personality disorder during military service and had acute and transitory symptoms of anxiety during military service.  The Board found that the weight of the evidence was against a finding that any current acquired psychiatric disorder was related to his military service, including head traumas.  That decision was not appealed.  A final Board decision may be revised or reversed on the grounds of clear and unmistakable error (CUE) by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c) (West 2002).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to 38 C.F.R. §§ 20.1400-1411 (2011).  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) (2011).  The Board finds that there is no correspondence in the claims file that meets the criteria for a motion alleging CUE in the August 7, 2003 Board decision, and the August 7, 2003 Board decision is final.  38 U.S.C.A. § 7104(a) (West 2002) (final decisions on such appeals shall be made by the Board). 

In order to reopen a claim which has been denied in a final decision, new and material evidence must be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Inasmuch as the August 7, 2003 Board decision is final, the grant of service connection for a psychiatric disorder based upon any subsequent claim cannot be earlier than the date of the claim to reopen.  38 C.F.R. § 3.400(q)(1)(ii), (r) (2011). The effective date of service connection based on new and material evidence reopening a claim received after a final disallowance, is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) (2011). 

Pursuant to a Board remand, the Veteran underwent a VA neurological examination on September 29, 2009, in connection with his claim for an increased rating for his service-connected headaches.  The VA examiner in September 2009 found that the Veteran's behavior was a psychological response to the service-connected headaches.  As the examiner's opinion appeared to etiologically link the Veteran's psychiatric disorder to his service-connected headaches, the RO scheduled the Veteran for a mental disorders examination to determine if the Veteran's psychiatric disorder was secondary to the headaches.  Following an examination of the Veteran in March 2010, the examiner opined that, although there could be several explanations for the Veteran's situation, it was at least as likely as not that the Veteran's behavioral difficulties were at least in part, a consequence of the head injuries incurred in service.  In this regard, the examiner noted that while there was some evidence that the Veteran had some behavioral difficulties prior to the in-service head injuries, that history was minor and it was therefore more appropriate to attribute the Veteran's behavioral issues to his depression and head injuries, as opposed to a personality disorder.

Accordingly, the present appeal arose from the RO's actions to reopen the Veteran's claim for service connection for a psychiatric disorder based on the September 29, 2009 VA examination report, and after securing a medical opinion from a VA psychologist in March 2010, the RO granted service connection for a psychiatric disorder, effective from September 29, 2009, the date of the VA examination.  

The issue here, therefore, is whether there are any earlier applications to reopen the claim, on which basis an earlier effective date than September 29, 2009, may be granted for service connection. 

The record reflects that following the Board's August 7, 2003 decision, that denied the Veteran's claim for service connection for a functional acquired psychiatric disorder other than residuals of a cerebral aneurysm, the Veteran applied to reopen his claim for service connection for a psychiatric disorder in a written communication submitted on August 26, 2003. 

With a liberal reading of the record, the Board finds that the August 26, 2003 statement from the Veteran wherein he requested consideration of his psychiatric disorder, expressed intent to pursue a claim for benefits for the psychiatric condition associated with headaches, and along with the attached July 2003 private medical report, which was not previously of record, constituted an informal claim to reopen a previously denied claim for service connection for a psychiatric disorder under the provisions of 38 C.F.R. § 3.155. 

The Board finds that there is no correspondence from the Veteran or a representative added to the record between August 7, 2003 and August 26, 2003 that could be construed as claim to reopen his previously denied claim for service-connection for the above-cited psychiatric disability, nor was there any VA or private medical evidence that could be accepted as a claim under 38 C.F.R. § 3.157  that was submitted after the final August 7, 2003 Board decision and prior to August 26, 2003. 

Thus, the Board finds that entitlement to an effective date of August 26, 2003, but no earlier, for the award of service connection for a psychiatric disorder associated with headaches due to head trauma, is granted.


Earlier effective date for the grant of a 50 percent disability rating for headaches 

The Veteran contends that he is entitled to an effective date earlier than May 22, 2002, for the grant of a 50 percent disability rating for headaches due to head trauma. 

The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2011).  An exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2011) 

Once a formal claim for compensation has been allowed, the date of VA outpatient examination or treatment will be accepted as the date of receipt of an informal claim for increase.  38 C.F.R. § 3.157(b)(1) (2011). 

A review of all the evidence of record is required to determine when an increase in disability was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997) (Within the meaning of 38 U.S.C.A. § 5110(b), while evidence previously considered alone cannot lead to a grant of an earlier effective date, the evidence is nevertheless part of the entire evidence of record in determining when the rating increase was ascertainable). 

If a decision by the RO is not appealed, the rating decision becomes final and the rating decision is not subject to revision on the same factual basis except by duly constituted appellate authorities or on the basis of clear and unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105 (2011). 

If a claimant wishes to reasonably raise clear and unmistakable error, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A May 2000 rating decision granted service connection for headaches due to head trauma and assigned a 10 percent rating, effective in October 1998.  The Veteran was notified of the rating decision and of his appellate rights, but he did not appeal the 10 percent rating or the effective date.  Therefore, the rating decision became final based on the evidence of record.  38 U.S.C.A. § 7105(c) (West 2002). 

Absent a specific allegation of clear and unmistakable error, the rating decision by the RO became final and is not subject to further review at this time based on the evidence then of record.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision). 

The Veteran's current claim for increase was filed at the RO on May 22, 2002.  The record is devoid of any communication from or action on the part of the Veteran or his representative, which could constitute a claim or indicate an intent to apply for an increased rating, in the period between the final RO rating decision of May 2000 and the receipt of his claim for increase on May 22, 2002.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157 (2011).  During the pendency of this appeal, by a rating decision in October 2010, the RO increased the Veteran's disability for headaches due to head trauma to 50 percent, effective the date of receipt of claim on May 22, 2002.  The Veteran appealed for an earlier effective date for the 50 percent disability rating.  

The effective date of any increase may precede the date of the receipt of the claim if it was factually ascertainable that an increase in disability had occurred during the preceding year.  Therefore, the Board must review the evidence of record to determine whether it is factually ascertainable that an increase in disability had occurred within the one-year period prior to May 22, 2002.  In the present case, the Veteran's headache disability was originally rated as 10 percent disabling for post-traumatic headaches under Diagnostic code 8045-9304.  Under the version of Diagnostic Code 8045 in effective prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045- 8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating would not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  

Review of the evidence reflects that within the one-year period prior to May 22, 2002, the Veteran had a diagnosis of headaches linked to trauma in service, characterized by subjective complaints of pain.  The condition was treated with medication, which he also used to treat other nonservice connected painful disabilities.  An April 2001 VA clinical treatment note recorded complaints of severe headaches.  On May 2002, the Veteran reported that he felt his headaches had increased in severity.  It was noted that the Veteran's medication for headaches had increased a few weeks earlier.  Accordingly, prior to May 22, 2002, the evidence did not show multi-infarct dementia associated with brain trauma.  Further, there was no evidence of neurological disability such as hemiplegia, epileptiform seizures, facial nerve paralysis, or of multi-infarct dementia during that period, for a higher evaluation under related diagnostic codes.  

The Board has also considered whether it was factually ascertainable that an increase in disability had occurred prior to May 22, 2002, under Diagnostic Code 8100, analogous to migraine headaches.  Under that Diagnostic Code, migraines with infrequent attacks warrant a noncompensable percent rating.  Migraines with characteristic prostrating attacks averaging one in two-months over the last several months warrant a 10 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  The medical evidence within the one-year period prior to May 22, 2002, failed to show migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Board has reviewed the Veteran's medical records dated prior to May 22, 2002, and finds that they do not show multi-infarct dementia associated with brain trauma; there was no evidence of neurological disability such as hemiplegia, epileptiform seizures, facial nerve paralysis, or of multi-infarct dementia; nor was the evidence consistent with migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, within one year prior to receipt of that claim to demonstrate that he met the criteria for a higher disability rating.  Thus, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Psychiatric Disorder

The Veteran contends that his current disability rating for major depressive disorder associated with headaches due to head trauma, does not accurately compensate the severity of his psychiatric symptoms. 

The Veteran's service-connected psychiatric disorder has been rated by the RO under is rated under Diagnostic Code 9434 using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2011).  Under this regulatory provision: 

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name. 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When evaluating for a psychological disability, the examiner often provides a Global Assessment of Functioning.  A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130. 

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 70 percent rating.  The Board concludes, with favorable resolution of reasonable doubt, that a 70 percent rating, but not higher, under Diagnostic Code 9434 is warranted after September 29, 2009.  38 C.F.R. § 4.7 (2011).

The medical evidence after September 29, 2009, recorded symptoms of social isolation, nervousness, irritability, poor impulse control, depression, anxiety, and behavioral problems, to include destructive and aggressive behavior.  The Veteran denied panic attacks, obsessive behavior, suicidal or homicidal ideation.  The Veteran reported psychiatric treatment for depression and anxiety with medication.  He denied treatment with group therapy or counseling, and there is no history of psychiatric hospitalizations.  

Significantly, the Board notes that on VA examination in March 2010, the Veteran was assigned a GAF score of 45.  GAF scores ranging between 41-50 indicate serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a 70 percent rating have been met.  It is the effect of the symptoms, rather that the presence of symptoms, that is the most important consideration.  The Board finds that after September 29, 2009, the Veteran's symptoms have met the criteria for a 70 percent rating of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, to include inability to establish and maintain effective relationships. 

As for the effect of the Veteran's symptoms on work or family relations, the record shows that the Veteran was occupationally employed in construction work until approximately 1996, after which he became self employed until sometime in 2003.  The VA examiner in September 2009, opined that the Veteran would not be able to retain gainful employment due to his behavioral problems.  Similarly, on VA examination in March 2010, the examiner determined that the Veteran's mental health symptoms alone would probably render him unemployable due to poor social adjustment and repeated serious instances of inability to comport according to generally accepted social norms.  The Veteran is currently unemployed and has been awarded TDIU.  Socially, the Veteran has been married twice.  He related having no contact with his ex-wives and reported that most recently, his wife had thrown him out of the home claiming to be fearful of him.  He has a poor relationship with his children.  Additionally, his sister, with whom he was apparently living until recently, told him to leave her house when he put a fist through the door.  He stated that generally his living arrangements were temporary as he outlived his welcome due to his destructive behavior.  While his violent behavior was primarily directed at objects, he had been in a few physical fights, most recently 2 years earlier.  While the evidence shows that he indicated that he had friends with whom he would go shopping and temporarily resided, in general he avoided other people.  Moreover, it is apparent from the evidence of record and the Veteran's statements that he is unable to establish and maintain social relationships, as demonstrated by the fact that most of his relationships are short-lived.  While in March 2010, the Veteran reported residing with friends after he was thrown out of his home, the nature of these stays was temporary due to behavioral problems, described as loss of control and destruction of property.  As a result, the Veteran reported that he had to go into subsidized housing.  His inability to comport according to generally accepted social norms, is further supported by his report that while he had not used alcohol for 2 years, he had been recently cited for driving erratically.  

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the Veteran has been described as alert and appropriately groomed.  His speech was fluent.  There was no dysarthia or aphasia.  He was oriented in all spheres and he was able to converse intelligently.  His attitude was cooperative and affect and mood were normal.  While his long term memory was normal, his short term memory was mildly impaired.  There were no delusions and the Veteran appeared to understand the outcome of his behavior.  

Based on the above findings, including a GAF score of 45, and the effect of the Veteran's psychiatric symptoms on work and social relations, the Board finds that after September 29, 2009 the criteria for a 70 percent rating are met.  Resolving reasonably doubt in favor of the Veteran, the Board finds that the evidence shows occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, and mood.

The Board finds that the evidence fails to show that the Veteran meets the criteria for a 100 percent disability rating for the service-connected psychiatric disability after September 29, 2009.  Although the Veteran has significant occupational and social impairment, the Board notes that the Veteran is currently in receipt of TDIU.  Moreover, in the absence of evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name, the Board finds that the criteria for the next higher rating, 100 percent, have not been demonstrated.  While the evidence shows memory problems, they are not shown to be of the severity of memory loss for names of close relatives, or his own name.  The Veteran has not been found to be disoriented.  He has not been shown to be a persistent danger of hurting himself or others.  The evidence does not show persistent delusions or hallucinations.  While there is evidence of occasional inappropriate behavior, the evidence does not show gross inappropriate behavior or gross impairment in communication.  His thought processes have not demonstrated gross impairment.  Therefore, the Board finds that the evidence does not more nearly approximate the criteria for a rating of 100 percent and a rating greater than 70 percent is denied after September 29, 2009.

Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 70 percent rating, but not higher, are met for a psychiatric disorder, to include recurrent major depressive disorder associated with headaches due to head trauma, effective September 29, 2009.  The preponderance of the evidence is against the claim for a rating greater than 70 percent after September 29, 2009.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Headaches

The Veteran is seeking a disability rating in excess of 50 percent for his headaches due to head trauma.  

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The RO has identified the service-connected disability as headaches due to head trauma, which is evaluated under the hyphenated Diagnostic Codes 9403-8100.  The hyphenated diagnostic codes in this case indicate that the headaches disorder is residual of a head trauma.  See 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8100, 8045, 9304.  Note that recent changes made in September 2008 to the Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), including to Diagnostic Code 8045, became effective in October 23, 2008.  The effective date for the revisions came after the Veteran filed his claim for an increase and therefore the revised version does not apply in this case.  73 FR 54693-01 (effective September 23, 2008).  It is noted that a Veteran whose residuals of TBI were rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 could request review under diagnostic code 8045, irrespective of whether his disability had worsened since the last review.  In this case, while a VA psychologist in March 2010 opined that the Veteran should be afforded a comprehensive evaluation for TBI, which the RO interpreted as a need for a VA examination that considered the new criteria for TBI, the Veteran has not requested such a review.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 5 (2009). Accordingly, the Board will review the Veteran's claim under the regulation in effect prior to October 23, 2008. 

Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  There is no medical evidence of multi-infarct dementia.  Further, under Diagnostic Code 8045, a 10 percent rating is warranted for purely subjective complaints following trauma, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  38 C.F.R. § 4.124a.  In October 2010, the RO determined that the Veteran's headaches were too severe for evaluation based on Diagnostic Code 9304-8045, and the headache disability was evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines. 

Throughout the period on appeal, the Veteran's service-connected headache disability is evaluated as 50 percent disabling under criteria for evaluating migraine headaches under 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  Under that Diagnostic Code, migraine headaches are rated as 50 percent disabling if there is very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A disability rating of 50 percent is the maximum disability rating assignable under Diagnostic Code 8100.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.

Because the Veteran is already assigned the maximum assignable disability rating under Diagnostic Code 8100, a disability rating in excess of 50 percent for the Veteran's service connected chronic posttraumatic headaches is not feasible under rating criteria for evaluating migraine.  Diagnostic Code 8100 provides the most appropriate basis for evaluation of the Veteran's headaches disability, and there are no other codes providing a more appropriate basis that would provide for a disability rating in excess of 50 percent.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

As the preponderance of the evidence is against the Veteran's claim for a rating higher than 50 percent for headaches due to head trauma the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected psychiatric disorder reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The Veteran is in receipt of the highest schedular rating available for his headaches.  That being said, this rating is designed to contemplate "very frequent" and "completely prostrating and prolonged attacks" that are "productive of severe economic inadaptability."  Thus, the criteria account for both the frequency and severity of the symptoms reported here, and explicitly considers interference with employment.  The medical evidence does not show that the Veteran's service connected disabilities cause unusual factors such as frequent hospitalizations beyond that contemplated by the rating schedule, and the Veteran's claim for a TDIU due to service-connected disabilities was granted. Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

An earlier effective date of August 26, 2003, for the award of service connection and compensation for a psychiatric disorder, is granted. 

Entitlement to an effective date earlier than May 22, 2002, for the grant of a 50 percent disability rating for headaches due to head trauma, is denied.

Entitlement to a disability rating of 70 percent, but not higher, for a psychiatric disorder, to include recurrent major depressive disorder associated with headaches due to head trauma, is granted, effective September 29, 2009.

Entitlement to a rating higher than 50 percent for headaches due to head trauma is denied. 



REMAND

The Veteran asserts that he is entitled to an effective date earlier than September 29, 2009, for the grant of a TDIU.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2009); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998). 

The regulatory scheme for a TDIU encompasses both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

By a rating decision in October 2010, the RO increased the Veteran's disability rating for headaches to 50 percent, effective May 22, 2002, the date of claim.  The RO also granted service connection for a psychiatric with an evaluation of 50 percent effective September 29, 2009.  Entitlement to TDIU was granted effective September 29, 2009, which was the date the Veteran, was determined to be statutorily eligible for this benefit.  38 C.F.R. § 4.16(a). 

This Board decision has granted an earlier effective date for service connection for a psychiatric disorder, to include recurrent major depressive disorder associated with headaches due to head trauma, effective August 26, 2003, and has increased the Veteran's disability rating to 70 percent, effective September 29, 2009.  Significantly, however, a rating needs to be assigned for his psychiatric disorder from August 26, 2003 to September 29, 2009.  As the agency of original jurisdiction, the RO must assign such a disability rating in the first instance.  That rating, in turn, could affect whether the Veteran meets the schedular criteria for a TDIU prior to September 29, 2009.  Accordingly, the Board finds that the Veteran's claim for entitlement to an effective date earlier than September 29, 2009, for the grant of a TDIU should not be adjudicated until RO assigns an initial rating for his  psychiatric disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

In light of the foregoing, a final decision by the Board on the Veteran's TDIU claim would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris, 1 Vet. App. at 183.  As such, adjudication of that claim in the first instance should be deferred pending the initial assignment of a disability rating for the Veteran's psychiatric disorder for the period of August 26, 2003 to September 29, 2009.  

Next, the Board finds that if, following the issuance of a disability rating for the psychiatric disorder the Veteran does not meet the schedular criteria for a TDIU, that issue should not be denied without due consideration of whether referral for extraschedular consideration is warranted.  See 38 C.F.R. § 4.16.

Similarly, it is established VA policy that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b) (2011).  If the Veteran's disabilities fail to meet the criteria set forth in 38 C.F.R. § 4.16(a), the rating board must refer the matter to the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis. 

Accordingly, the case is REMANDED for the following action:

1.  Enact the Board decision granting an earlier effective date of August 26, 2003, for service connection for a psychiatric disorder, to include recurrent major depressive disorder associated with headaches due to head trauma, and assign a disability rating for the psychiatric disability for the period from August 26, 2003 to September 29, 2009.

2.  Next, adjudicate the claim for entitlement to an earlier effective date than September 29, 2009, for the grant of a TDIU.  If the Veteran does not meet the applicable schedular criteria under 38 C.F.R. § 4.16(a), the AOJ should consider the claim under 4.16(b) (2011).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


